DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 2/3/2022 to examine the amendment filed on 12/22/2021 has been entered.

Response to Amendment
The amendment filed on 12/22/2021 has been entered.  Claims 1-5 and 8-19 are pending in the application.  Claims 6-7 have been cancelled.  Claims 12-15 are withdrawn.  The amendments to the claims overcomes the claim objection previously set forth in the Final Office Action mailed on 11/5/2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-15 directed to inventions non-elected without traverse.  Accordingly, claims 12-15 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12 (cancelled)
Claim 13 (cancelled)
Claim 14 (cancelled)
Claim 15 (cancelled)

REASONS FOR ALLOWANCE
Claims 1-5, 8-11, and 16-19 are allowed.  
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the mounting aid as claimed, specifically including wherein the first engaging member and the second engaging member are offset from each other along the axial direction.
The closest prior art is Miller et al. (US 2008/0188813 A1) and Boyd et al. (US 2012/0029442 A1).
Miller discloses a mounting aid (cover 142, see Fig. 6) comprising a body (body of cover 142) to receive a housing of an injection device (injection device received by cover 142, see Fig. 6, par. [0087]), wherein the housing has an elongated shape extending in the axial direction (see Fig. 6); wherein the body comprises a side wall (walls of cover 142) and an abutment face (slanted face of cover 142, see Fig. 6), wherein the abutment face (slanted face of cover 142, see Fig. 6) is defined on a plane that is inclined to the axial direction (see Fig. 6).
Boyd teaches a mounting aid (cap 30, see Fig. 6) comprising a first engaging member (first clip on cap 30, see par. [0066]) comprising a first axial stop (see par. [0066]) configured to fix the body (body of cap 30) to the housing (body 12) in the circumferential and axial directions (see par. [0066]), the first engaging member (first clip on cap 30) configured to abut with a first correspondingly shaped axial stop of the housing (first recess on body 12 of injection device, see par. [0066], Fig. 6); and a second engaging member (second clip on cap 30, see par. [0066]) comprising a second axial stop (see par. [0066]) configured to abut with a second correspondingly shaped axial stop of the housing (second recess on body 12 of injection device, see par. [0066], Fig. 6).
However, neither of Miller nor Boyd teach wherein the first engaging member and the second engaging member are offset from each other along the axial direction.

Dependent claims 2-5, 8-11, and 16-19 are allowed by virtue of their dependency on allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783